Exhibit 10.50

SECOND AMENDMENT OF
PURCHASE AND SALE CONTRACT

            THIS SECOND AMENDMENT OF PURCHASE AND SALE CONTRACT(this
“Amendment”) is entered into effective as of the 10th day of December, 2008 (the
“Effective Date”), by and betweenCONSOLIDATED CAPITAL GROWTH FUND, a California
limited partnership, having an address at c/o AIMCO, 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and TEG LAKES LLC, a
North Carolina limited liability company, having a principal address at 3
College Road, Suite 203, Airmont, New York 10952 (“Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of October 28, 2008, as amended by that certain First
Amendment of Purchase and Sale Contract dated November 26, 2008 (collectively,
the “Contract”), regarding real property located in Wake County, North Carolina
and more particularly described in the Contract.

B.         Seller and Purchaser desire to make modifications to the Contract
subject to the terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Escrow Agent.  Section 2.2.1 of the Contract is hereby
amended such that the term Escrow Agent or Title Insurer shall mean the
following:

Stewart Title Guaranty Company, c/o Ms. Wendy Howell, 1980 Post Oak Boulevard,
Suite 610, Houston, Texas 77056 (“Escrow Agent” or “Title Insurer”).

2.                  Deposit Transfer.  Within one (1) Business Day of the
Effective Date of this Amendment, Purchaser shall direct the transfer of the
Deposit from LandAmerica Commercial Services, c/o Margaret Newton, 1099 18th
Street, Suite 2850, Denver, CO 80202 (“Prior Escrow Agent”) to Escrow Agent. 
Purchaser shall be responsible for all costs and expenses associated with such
transfer, including but not limited to any title cancellation fees of Prior
Escrow Agent.     

3.                  Notices.  The Notice address for Escrow Agent set forth in
Section 13.6 is hereby deleted in its entirety and replaced with the following:


Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell

Telephone: (713) 625-8161

Facsimile: (713) 552-1703

E-Mail: whowell@stewart.com

 

4.                  Effectiveness of Contract.  As modified hereby, the Contract
is hereby reinstated, ratified, confirmed and approved by the Purchaser and
Seller in all respects, and shall remain in full force and effect in accordance
with the terms and conditions thereof as hereby modified.

5.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

6.                  Telecopied Signatures.  A counterpart of this Amendment
signed by one party to this Amendment and telecopied to another party to this
Amendment or its counsel (i) shall have the same effect as an original signed
counterpart of this Amendment, and (ii) shall be conclusive proof, admissible in
judicial proceedings, of such party’s execution of this Amendment.

[Remainder of page intentionally left blank; signatures to follow]

 


IN WITNESS WHEREOF, Seller and Purchaser have entered into this Second Amendment
as of the date first above stated.

 

Seller:

 

CONSOLIDATED CAPITAL GROWTH FUND,
a California limited partnership

 

By:    CONCAP EQUITIES, INC.,
a Delaware corporation,
its managing general partner

 

 

By:  /s/Brian J. Bornhorst
         Name:  Brian J. Bornhorst
         Title:  Vice President



 

 

Purchaser:

 

TEG LAKES LLC,

a North Carolina limited liability company

 

By:  /s/David Willner

       David Willner, Managing Member

 